Citation Nr: 1130944	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left leg shin splints, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for right leg shin splints, currently evaluated as 10 percent disabling. 

3.  Entitlement to an initial rating in excess of 30 percent for service-connected major depressive disorder associated with bilateral shin splints.

4.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease (DDD), L5-S1.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to December 1993.

Regarding the Veteran's increased claims for left and right shin splints, these matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2005.  A statement of the case was issued in February 2006, and a substantive appeal was received in February 2006.  

Regarding the Veteran's increased rating claim for major depressive disorder associated with bilateral shin splints, this matter comes before the Board on appeal from a June 2006 rating decision by an RO of the VA.  The Veteran's notice of disagreement was received in August 2006.  A statement of the case was issued in October 2006, and a substantive appeal was received in December 2006.  

Regarding the Veteran's increased rating claim for DDD, L5-S1, this matter comes before the Board on appeal from an April 2008 rating decision by an RO of the VA.  The Veteran's notice of disagreement was received in May 2008.  A statement of the case was issued in April 2009, and a substantive appeal was received in June 2009.  

Regarding the Veteran's service connection claim for sleep apnea, this matter comes before the Board on appeal from a February 2008 rating decision by an RO of the VA.  The Veteran's notice of disagreement was received in March 2008.  A statement of the case was issued in April 2008, and a substantive appeal was received in May 2008.  

Regarding the Veteran's service connection claims for hypertension and GERD, these matters come before the Board on appeal from a March 2009 rating decision by an RO of the VA.  The Veteran's notice of disagreement was received in April 2009.  A statement of the case was issued in October 2009, and a substantive appeal was received in December 2009.  

Regarding the Veteran's TDIU claim, this matter comes before the Board on appeal from a June 2006 rating decision by an RO of the VA.  The Veteran's notice of disagreement was received in October 2006.  A statement of the case was issued in March 2007, and a substantive appeal was received in April 2007.  Although the Veteran had originally perfected appeal, by telephone conversation with the RO in April 2010, the Veteran withdrew the claim for TDIU.  In an April 2010 letter, the RO memorialized the aforementioned withdrawal.   

Nevertheless, the Board notes the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  At the January 2011 Travel Board hearing, the Veteran's representative referenced a May 2007 letter from a private physician that noted that due to the Veteran's back disability, the Veteran was unable to work.  In a closing statement, the Veteran's representative asserted that the Veteran's major depressive disorder, shin splints and back prevented the Veteran from obtaining and maintaining substantially gainful employment.  Thus, the Board finds an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

The Veteran appeared at a Decision Review Officer (DRO) hearing in December 2007, at an informal conference hearing in November 2008 and at a hearing before the Board at the RO (Travel Board) in January 2011.  Notes from the November 2008 informal conference hearing and transcripts from the DRO and Travel Board hearings are of record.    

The Veteran has claimed entitlement to an earlier effective date for the evaluation of DDD, L5-S1 for the grant of a 20 percent rating, which is effective January 9, 2008.  The Board notes that by rating decision in April 2008, the DRO granted service connection for DDD, L5-S1 and assigned a noncompensable rating, effective December 19, 2003; and a 20 percent rating effective January 9, 2008.  Thus, the Board finds that the Veteran's claim is not one for an earlier effective date, but rather a staged rating claim in which the Veteran is asserting that he should be entitled to an increased rating in excess of 10 percent prior to January 9, 2008.  Since it must be determined whether a higher rating is warranted at anytime during the appeal period, the issue will be considered under the issue of entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease (DDD), L5-S1 instead.

The Board notes that the Veteran had originally initiated appeal for the issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  However, following an April 2009 statement of the case, the Veteran did not perfect appeal.  Since that time, the issue has been raised by the record (specifically, by telephone conversation with the RO in April 2010).  

In addition, at the January 2011 Travel Board hearing, the Veteran raised claims of entitlement to service connection for knee, feet and ankles, to include as secondary to his service-connected shin splints.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Veteran appeared at the January 2011 Travel Board hearing, he submitted a September 2010 letter from the Social Security Administration (SSA).  The letter mentioned the Veteran's major depression, sleep apnea, GERD, hypertension, shin splints, and DDD.  Since such records could be relevant to adjudication of the Veteran's claim, and appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

It appears to the Board that there are outstanding service treatment records.  In a statement received in August 2008, the Veteran reported being treated on 
March 4, 1991 in Fort Jackson, South Carolina for vomiting and for his stomach; and on July 12, 1991 in Fort Hood, Texas for his chest and throat.  These treatment records are not contained in the Veteran's claims folder.   

It also appears to the Board that there are outstanding VA treatment records.  On a statement received in April 2009, the Veteran shared that he had been treated at the VA medical center in San Antonio, Texas for his legs and back.  Moreover, at the January 2011 Travel Board hearing, he testified that he was treated at the VA medical center located in Dallas, Texas for his hypertension and back.  Furthermore, the Veteran testified that he is currently receiving treatment for his shin splints at the VA.  It is unclear to the Board at which VA medical facility he receives treatment for shin splints.  Clarification from the Veteran is necessary.  

Furthermore, an October 2009 statement of the case references a September 19, 2007 x-ray of the Veteran's upper gastrointestinal tract.  While a VA treatment record from that date is of record, the aforementioned x-ray does not appear to be associated with the Veteran's claims file. 

The Board further notes that the most current VA treatment record contained in the Veteran's claims file is dated in January 2009 from the Central Texas Veterans Health Care System.  Since the Board is remanding the claim for reasons set forth above, the RO should obtain updated VA records from the Central Texas Veterans Health Care System. 

It further appears to the Board that there are outstanding private treatment records.  In a May 2007 letter, Vadim Kushnerik, M.D. revealed that the Veteran has been his patient since April 2007.  The Board notes that private treatment records documenting these visits are not of record

Moreover, when the Veteran appeared before a DRO in December 2007, he testified that a Dr. Shen referred him for physical therapy.  It is unclear to the Board whether Dr. Shen is employed by the VA or a private medical facility.  All that the Veteran shared was that Dr. Shen is a neurologist in Austin, Texas.  The RO should contact the Veteran to provide clarification so that treatment records can be associated with his claims file.  

At the January 2011 Travel Board hearing, the Veteran testified that his bilateral shin splints and degenerative disc disease, L5-S1 have worsened.  As far as his symptoms for major depressive disorder, the Veteran hinted at homicidal ideation, and testified that at times, he would go a couple of days not doing a good job with his hygiene.  It appears to the Board that the Veteran is asserting that his symptoms of major depressive disorder have worsened.  In light of the Veteran's assertions that his disabilities have undergone further increases in severity since the most recent examinations, additional VA examinations for the aforementioned disabilities are appropriate.  VAOPGCPREC 11-95 (1995).  

Furthermore, VA examinations to determine the etiologies of his service connection claims are appropriate.  Here, a March 1991 service treatment record reveals a history of hypertension, and a March 2008 VA treatment record shows controlled hypertension.  

While the Veteran was afforded a VA examination in August 2007 for his sleep apnea, the Board notes that the VA medical opinion is inadequate.  It appears to the Board that part of the VA examiner's medical opinion was based on the lack of treatment records in service.  The Board notes that unless the Board finds that the appellant's testimony is not credible, an examiner may not ignore that lay evidence and base his/her opinion on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  At the January 2011 Travel Board hearing, the Veteran testified that he would snore in service.  The Board notes that the Veteran is competent to testify as to his symptoms of sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in a March 2008 statement, Christopher P. Dehan, M.D. opined that there is a likelihood that the Veteran had beginnings of sleep apnea during his military service.  Thus, the Board finds that another VA examination to determine whether service connection is warranted for sleep apnea is warranted.   

For GERD, the Veteran testified at the January 2011 Travel Board hearing that he had symptoms in service with his stomach and heartburn.  Further, the Veteran's representative referenced several treatment records in which there were reports that the Veteran had vomited.  The Veteran further testified that he had symptoms of GERD to this day.  

With reports of current symptoms and reports of in-service symptoms, the Board believes that VA examinations to determine service connection for hypertension, sleep apnea and GERD are warranted here.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the issue of TDIU is inextricably intertwined with the increased rating service connection issues on appeal, the RO should reconsider this issue after development and reconsideration of the increased rating and services connection issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Attempt to obtain the Veteran's service treatment records from the military bases in Fort Jackson, South Carolina, and Fort Hood, Texas.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

3.  Obtain and associate with the claims file all outstanding records of treatment for the Veteran's claims on appeal from the South Texas Veterans Health Care System, the VA North Texas Health Care System, and the Central Texas Veterans Health Care System from February 2009 onward (it appears that records from January 2009 are already of record).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

4.  Obtain any additional clinical or hospital records from Dr. Kushnerik.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. 

5.  Contact the Veteran and take appropriate action to obtain the full name and address of the Dr. Shen he referred to at the December 2007 DRO hearing.  If the Veteran furnishes sufficient information to allow for an attempt to contact this physician, then the RO should take action to request all pertinent records.  All records/responses received should be associated with the claims file.  

6.  After completion of the above, schedule the Veteran for a VA examination to ascertain the current severity of his major depressive disorder associated with bilateral shin splints.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for major depressive disorder.  A Global Assessment of Functioning (GAF) score should also be reported. 

7.  Schedule the Veteran for a VA examination to ascertain the current severity of his bilateral shin splints.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for shin splints. 

8.  Schedule the Veteran for a VA spine examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All medically indicated special tests should be accomplished, and all examination findings should be clearly reported to allow for application of VA rating criteria for back disabilities.  The examiner should report range of motion and indicate (in degrees) the point at which pain is elicited.  The examiner should also report any additional functional loss due to weakness, fatigue or incoordination, including during flare-ups.  The examiner should clearly report whether there is evidence of associated objective neurologic abnormalities. 

9.  Schedule the Veteran the appropriate VA examination to determine the nature, extent and etiology of any current sleep apnea.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current sleep apnea is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current sleep apnea is proximately due to or caused by the Veteran's service-connected major depressive disorder associated with bilateral shin splints?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current sleep apnea has been aggravated by the Veteran's service-connected major depressive disorder associated with bilateral shin splints?

The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The examiner should also comment on the August 2007 VA examination report and Dr. Dehan's March 2008 medical opinion.  

10.  Schedule the Veteran the appropriate VA examination to determine the nature, extent and etiology of any current hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is causally related to service?  

The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

11.  Schedule the Veteran the appropriate VA examination to determine the nature, extent and etiology of any current GERD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the GERD is causally related to service?

The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

12.  Schedule an examination to determine the nature and severity of the Veteran's service-connected disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examiner should state whether it is at least as likely as not that any of the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  The report of examination should include a complete rationale for all opinions expressed.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

13.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal and determine whether entitlement to a TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


